                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

 RAMON RODARTE-MENDOZA,

                 Plaintiff,

         v.                                              Case No. 17-cv-498-JPG-GCS

 UNITED STATES OF AMERICA,
 FEDERAL BUREAU OF PRISONS and
 PETER KIM,

                 Defendants.

                               MEMORANDUM AND ORDER

       This matter comes before the Court on the Notice of Dismissal (Doc. 56) of the

remaining claims in this case pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i) filed by

plaintiff Ramon Rodarte Mendoza. Rule 41(a)(1)(A)(i) allows a plaintiff to dismiss an action

without a court order at any time before the opposing party serves an answer or a motion for

summary judgment. Dr. Peter Kim, the only remaining defendant, has not served an answer or

motion for summary judgment in this case. Because the plaintiff has an absolute right to

dismiss the claims against Kim at the present time, the Court finds that the claims against Kim

are DISMISSED without prejudice and DIRECTS the Clerk of Court enter judgment

accordingly.

IT IS SO ORDERED.
DATED: March 11, 2019

                                             s/ J. Phil Gilbert
                                             J. PHIL GILBERT
                                             DISTRICT JUDGE
